
	

113 HR 5286 IH: Veterans Equitable Treatment Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5286
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for a more equitable geographic allocation of
			 funds appropriated to the Department of Veterans Affairs for medical care.
	
	
		1.Short titleThis Act may be cited as the Veterans Equitable Treatment Act.
		2.Standard for time for referral for specialist care
			(a)Time for specialist appointments
				(1)RequirementThe Secretary of Veterans Affairs shall establish by regulation a maximum specialist referral
			 period, subject to such exceptions as the Secretary considers necessary.
				(2)Specialist referral period definedFor purposes of paragraph (1), the term specialist referral period means the period of time between (A) the date on which a veteran is referred to a specialty clinic
			 of the Department by the veteran’s primary care physician within the
			 Department of Veterans Affairs health care system, and (B) the date for
			 which the veteran is scheduled for an appointment with a Department
			 specialist pursuant to such referral.
				(3)Department policiesIn establishing a maximum specialist referral period under paragraph (1), the Secretary shall act
			 in a manner consistent with the current treatment policies of the
			 Department based on clinical need and with the established 30–30–20
			 performance goal of the Department for such a referral period.
				(b)Standard for transportationThe Secretary shall take such steps as necessary to ensure that the Department of Veterans Affairs
			 is able to provide appropriate transportation services for qualified
			 veterans within a reasonable time period of a scheduled appointment.
			3.Contract care to be provided when Department of Veterans Affairs care not available in accordance
			 with standards
			(a)Contract careIn any case in which the Secretary of Veterans Affairs is not able to provide hospital care or
			 medical services in accordance with the standard prescribed under section
			 2(a) or to provide transportation services in accordance with section
			 2(b), the Secretary shall promptly provide for such care or transportation
			 from a private source. Hospital care or medical services so provided shall
			 be those for which the veteran is otherwise eligible within the Department
			 of Veterans Affairs medical care system.
			(b)Reimbursement rateWhenever care or services are provided under subsection (a), the Secretary shall reimburse the
			 provider of such care or services for the reasonable value of such care or
			 services, as determined by the Secretary. Such reimbursement shall be
			 provided in the same manner as applies to reimbursement for emergency
			 treatment under section 1725 of title 38, United States Code, subject to
			 such of the terms and conditions otherwise applicable to such
			 reimbursements under such section as the Secretary determines to be
			 appropriate for purposes of this section.
			(c)Expedited reimbursement proceduresThe Secretary shall take appropriate steps to expedite the reimbursement required by subsection (b)
			 and consistent with the Veterans Health Administration policy that 90
			 percent of all non-VA Contract Care claims are processed within 30 days of
			 receipt. Such steps may include steps to make use of advanced technology,
			 such as smart card technology that would allow claims for such
			 reimbursement to be processed electronically. The Secretary shall, to the
			 extent possible, also apply such steps for expediting reimbursement to
			 claims for emergency services provided to veterans for which the Secretary
			 provides reimbursement under provisions of law in effect before the date
			 of the enactment of this Act.
			4.Termination of 24-month rule for reimbursement for emergency servicesThe provisions of subparagraph (B) of section 1725(b)(2) of title 38, United States Code, shall not
			 apply with respect to emergency treatment furnished on or after the date
			 of the enactment of this Act.
		5.ReportsThe Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate
			 and House of Representatives a report at the end of each fiscal-year
			 quarter on the waiting times for appointments in the Department of
			 Veterans Affairs medical care system. The report shall describe any
			 reductions in such waiting times and any experience with appointment
			 delays.
		
